Opinion issued June 10, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00403-CV
                            ———————————
                     FELICIA NICOLE JONES, Appellant
                                         V.
        LOUIS VUITTON HOUSTON GALLERIA, ET AL, Appellees


                    On Appeal from the 412th District Court
                            Brazoria County, Texas
                        Trial Court Case No. 75486-CV


                          MEMORANDUM OPINION

      Appellee, Mercedes Benz of Houston Greenway, filed a motion seeking the

dismissal of Appellant Felicia Jones’ appeal for want of jurisdiction.

      On March 6, 2014, Mercedes Benz filed a Motion to Dismiss in trial court

pursuant to Rule 91(a). See TEX. R. CIV. P. 91(a). The Brazoria County Court held
a hearing on the motion and granted an interlocutory judgment dismissing

appellant’s claims against Mercedes Benz. Appellant brings this appeal from the

interlocutory judgment dismissing claims against Mercedes Benz. The original

trial court suit is still pending against other named parties.

       Texas appellate courts only have jurisdiction to review final judgments, and

interlocutory orders are only appealable if specified by statute. See Bison Bldg.

Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Stary v. DeBord,

967 S.W.2d 352, 352-353 (Tex. 1998). An order that disposes of claims against

one or some of the defendants in a suit does not render a judgment final. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001).

      The order appealed from here is not a final judgment because the suit is still

pending in Brazoria County and only Mercedes Benz has been dismissed as

defendant. The appellant has failed to point to any statutory authority that would

allow for an interlocutory appeal. We dismiss the appeal for lack of jurisdiction.

See TEX. R. APP. P. 42.3(a). We dismiss all pending motions as moot.



                                    PER CURIAM


Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                            2